*672The bill in this case was filed by the appellee, W. A. Bellamy, as guardian of the minor children of Ella F. Reese, deceased, and who had been administrator of the estate of Ella F. Reese, deceased against C. J. Thornton, who was appointed trustee of said estate to succeed the complainant, and the minor children ; and prayed to have the administrator of said estate and guardianship of said minors removed from the probate into the chancery court, and for a final settlement, and for a decree to be rendered in favor of the complainant for such amount as he may have expended for the maintenance and sustenance of the minors during his guardianship. The appeal is taken from a decree of the chancellor granting the relief prayed and adjudging a certain designated sum due the complainant. This decree is affirmed.
Opinion by
HaralsoN, J.